Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/26/20 has been considered.
Drawings
The drawings filed 8/26/20 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Hosoi et al. (US 2021/0021698 A1) considered to be the closest art to the claimed invention teaches a vibrator arrangement (figure 18C) that includes a vibration source (825) that is sandwiched between two elastic bodies (873 and 863) and which as discussed in paragraph [0372] the cartridge conduction unit can have approximately the same acoustic impedance as the ear cartilage.  Hosoi et al. however does not teach or obviously suggest as set forth in claim 1 “a first mechanical impedance of the elastic members between the vibrator and the housing is set smaller, at a frequency of 200 Hz to 1000 Hz, than twice a second mechanical impedance, with which the vibrator is loaded, of the ear cartilage”.  The limitations of claims 2-6 depend from the limitations of claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al. teaches general listening device that vibrates the soft tissue of an external ear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/22/21